Townsend, J.
(After stating the foregoing facts.) The defense is based entirely upon the question of whether the testimony of Hall presents such a fantastic and unbelievable state of facts that his story would not be believed by a reasonable man. Counsel for the defendant cites Oakes v. State, 201 Ga. 365 (39 2d, 866), and Johnson v. State, 1 Ga. App. 729 (57 S. E. 1056) in support of his contention that “courts and juries are not bound to believe testimony as to facts incredible, impossible or inherently improbable.” (Patton v. State, 117 Ga. 230, 43 S. E. 533). We take this to mean statements which are not merely unusual but which run contrary to natural law and the universal experience of mankind. See Watson v. State, 13 Ga. App. 181 (2) (supra). While it may be unusual for a man to allow himself to be robbed in the middle of a crowded area, and to walk away afterward without looking back or making any immediate effort to apprehend his assailant, it is not impossible, and allowance must be made for the reactions of different temperaments to threats of violence. It cannot be said, as counsel for the defense insists, that the testimony is so fantastic as to be absolutely incredible. It was believed by the jury, who returned a verdict of guilty, and by the judge, who overruled the motion for a new trial. As testimony it is direct, unimpeached, and warrants the conviction. There is, in consequence, no error of law, and the trial court did not err in overruling the motion for a new trial on the general grounds.

Judgment affirmed.


MacIntyre, P.J., and Gardner, J., concur.